Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 20 have the limitation “wherein the first mode register includes N number of registers” along with “each of the M and the N is natural number greater than three”; The specification teaches mode register settings ODT, TG-ODT, and NT-ODT correspond to three registers which is not greater than three, the specification states mode register 

Claim Objections
Claim 9 line 2 is objected to because of the following informalities:  includes the limitation (WS_WR). The details for (WS_WR) are not defined in the specification and from reading giving no weight to the limitation; the claim limitation shall be interpreted as a write signal as defined by the claim.  Appropriate correction is required.

Claims 16 line 2 objected to because of the following informalities:  The details for (WS_RD) are not defined in the specification and from reading giving no weight to the limitation; the claim limitation shall be interpreted as a read signal as defined by the claim.  Appropriate correction is required.

Claim 17 line 29 is objected to because of the following informalities:  includes the limitation (WS_WR).  The details for (WS_WR) are not defined in the specification and from reading giving no weight to the limitation; the claim limitation shall be interpreted as a write signal as defined by the claim.  Appropriate correction is required.

Claims 17 line 31 objected to because of the following informalities:  The details for (WS_RD) are not defined in the specification and from reading giving no weight to the limitation; the claim limitation shall be interpreted as a read signal as defined by the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cox U.S. Pub 2007/0126465, and further in view of Kim U.S. Pub 2014/0016404.

With regards to claim 1. Cox teaches a memory system operating in synchronization with an operation clock signal pair (as shown in Cox figure 1 and figure 3, figure 1 is an overview of the system and figure 3 is a timing diagram for the system), the memory system comprising: 
a plurality of memory ranks (as shown in Cox figure 1, items 1101 thru 1104), each memory rank including a plurality of memory devices (as shown in Cox figure 1, items 1121 thru 11232), and each memory device including first and second mode registers for storing a target on-die termination (ODT) resistance value and a non-target on-die termination (ODT) resistance value respectively (as shown in Cox figure 2, items 250 and 252 are registers with mode selection controlled by 240; figure 2 is a block diagram displaying further details of aspects of circuit of figure 1); 
a memory controller (as shown in Cox figure 1, item 102) configured to set the first and second mode registers in each memory device and to perform a write operation on one of the plurality of memory ranks (as shown in Cox figure 1, items 120 are the lines for ODT control in the ranks), the memory controller including memory controller on-die termination (ODT) resistance value (as shown in Cox figure 2, item 214 also controls the ODT value for controller 210, also see para [0022 and 0036]); 
a control bus shared by the plurality of memory ranks and coupled to the memory controller (as shown in Cox figure 2, item 220 contains control a control bus), and through the control bus, the memory controller transmitting a first CAS command and a write command to the plurality of memory ranks for a write operation (see Cox para [0021-0024]); 
a data bus shared by the plurality of memory ranks and coupled to the memory controller (as shown in Cox figure 2, item 220 contains a data bus), and through the data bus, the memory controller transmitting write data to the plurality of memory ranks (see Cox para [0021-0024]); 
a plurality of rank selection signals, each of which connecting the memory controller to corresponding memory rank (as shown in Cox figure 2, item 220 contains rank selection signals), wherein, when a first rank selection signal (as shown in Cox figure 3, see signals in timing diagram showing control signal to create results in table 4B); and 
a data strobe signal pair (WCK_t/WCKc) (as shown in Cox figure 3, item DQ is a differential signal) shared by the plurality of memory ranks and coupled to the memory controller, wherein the write data are transmitted in synchronization with the data strobe signal during the write operation (as shown in Cox figure 3, items DQS and DQ for both DIMM’s), 
wherein a first ODT circuit of the write target memory rank is configured to provide the target ODT resistance value on the data bus and second ODT circuits of the write non-target memory ranks are configured to provide the non-target ODT resistance value on the data bus during the write operation and a third ODT circuit of the memory controller is disabled during the write operation (as shown in Cox figure 3, see signals, also see para [0022 and 0032]), and 
wherein the target ODT resistance value and the non-target ODT resistance value are different from each other (as shown in Cox figure 4B, item DIMM 1 and DIMM 2 Rank Impedance values).
But does not teach the memory controller including a third mode register for storing a memory controller on-die termination (ODT) resistance value, a toggling 
Cox discloses the claimed invention except for the memory controller including a third mode register for storing a memory controller on-die termination (ODT) resistance value.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that a register would utilized in the controller for termination since it was known in the art that a mode register would be required for the value determined by the ODT control logic as described in Cox para [0022]). But Cox does not teach a toggling frequency of the data strobe signal pair is higher than toggling frequency of the operation clock signal pair.
However Kim does teach a toggling frequency of the data strobe signal pair is higher than toggling frequency of the operation clock signal pair (as shown in Kim figure 19, items Ck and WCK). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the Data timing to the memory of Cox with the data clock signal toggling at twice the frequency of the clock of Kim to provide an interface that can interface with QDR memory or adjustable to other memory such as DDR or ODR to provide a circuit to support various memory products (see Kim para [0171 and 174]).


    PNG
    media_image1.png
    614
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    648
    463
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    646
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    588
    497
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    432
    media_image5.png
    Greyscale


With regards to claim 2. Cox and Kim disclose the memory system of claim 1, and Cox also teaches wherein the memory controller is configured to perform a mode register write operation on each memory device of the plurality of memory ranks for setting the first and second mode registers (see Cox para [0031-0035]).

With regards to claim 3. Cox and Kim disclose the memory system of claim 2, and Cox also teaches wherein the first mode register includes three registers (as shown in Cox figure 2, item 250 has three registers), thereby the target ODT resistance value is selected from maximum eight different first resistance values during the mode register write operation (as shown in Cox figure 2, item 250 has three registers loaded with the 6 possible options being less than the maximum of eight; also see para [0037]), and the second mode register includes three registers (as shown in Cox figure 2, item 252 has three registers), thereby the non-target ODT (as shown in Cox figure 2, item 252 has three registers loaded with the 6 possible options being less than the maximum of eight; also see para [0037]).

With regards to claim 4. Cox and Kim disclose the memory system of claim 2, and Cox also teaches wherein the first mode register includes N number of registers (as shown in Cox figure 2, item 250 has four registers), thereby the target ODT resistance value is selected from maximum 2N different first resistance values during the mode register write operation (as shown in Cox figure 2, item 250 has three registers loaded with the 6 possible options being less than the maximum of sixteen; also see para [0037]), and the second mode register includes M number of registers (as shown in Cox figure 2, item 252 has four registers), thereby the non-target ODT resistance value is selected from maximum 2M different second resistance values during the mode register write operation (as shown in Cox figure 2, item 252 has three registers loaded with the 6 possible options being less than the maximum of sixteen; also see para [0037]), each of the M and the N is natural number greater than three.

With regards to claim 5. Cox and Kim disclose the memory system of claim 3, and Cox also teaches wherein, after the mode register write operation, the ODT circuits of the plurality of memory ranks provide the non-target ODT resistance value on the data bus (as shown in Cox figure 4B, see table columns).

With regards to claim 6. Cox and Kim disclose the memory system of claim 5, and Cox also teaches wherein, when the target memory rank is selected for performing the write operation, the first ODT circuit of the target memory rank changes ODT resistance value from the non-target ODT resistance value to the target ODT resistance value during the write operation while the second ODT circuits of the write non-target memory ranks continues to provide the non-target ODT resistance value during the write operation (as shown in Cox figure 6 and 7, following flow for a write operation and see figure 3 signals for DIMM1/Rank1 and DIMM2/Rank2; Figures 6 and 7 shows the flow for reading and writing to the memory).

    PNG
    media_image6.png
    568
    444
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    542
    452
    media_image7.png
    Greyscale


With regards to claim 7. Cox and Kim disclose the memory system of claim 6, and Cox also teaches wherein the first ODT circuit of the target memory rank starts to provide the target ODT resistance value before receiving the write data and continues to provide the target ODT resistance value while receiving the write data (as shown in Cox figure 6 and 7, following flow for a write operation; Figures 6 and 7 shows the flow for reading and writing to the memory and see figure 3 signals for DIMM1/Rank1 and DIMM2/Rank2).

With regards to claim 8. Cox and Kim disclose the memory system of claim 7, and Cox also teaches wherein the first ODT circuit of the target memory rank changes ODT resistance value from the target ODT resistance value to the non-target ODT resistance value after receiving the write data (as shown in Cox figure 6 and 7, following flow for a write operation; Figures 6 and 7 shows the flow for reading and writing to the memory and see figure 3 signals for DIMM1/Rank1 and DIMM2/Rank2).

With regards to claim 9. Cox and Kim disclose the memory system of claim 8, and Cox also teaches wherein the first CAS command includes a first field (WS_WR) which indicates that the first CAS command is immediately followed by the write command (as shown in figure 3, item ODT PIN performs the select action for the Dimm Rank and the Write in the Command signal follows immediately).

With regards to claim 10. Cox and Kim disclose the memory system of claim 8, and Cox also teaches wherein a data strobe signal pair reception buffer receiving the data strobe signal pair in each memory device is turned on in response to the first CAS command (as shown in figure 7 and figure 3, the command is send and the ODT is turned on to the selected value to write data and the off after the write).

With regards to claim 11. Cox and Kim disclose the memory system of claim 5, and Cox also teaches wherein the memory controller is further configured to perform a read (as shown in Cox figure 6, following flow for a read operation and see figure 4B signals for DIMM1/Rank1 and Rank2 and DIMM2/Rank1 and Rank2; Figure 6 shows the flow for reading from the memory).

With regards to claim 17. Cox teaches a semiconductor memory device operating in synchronization with an operation clock signal pair (as shown in Cox figure 1 and figure 3, figure 1 is an overview of the system and figure 3 is a timing diagram for the system), the semiconductor memory device comprising: 
a command configured to receive first CAS command and a write command for a write operation and second CAS command and a read command for a read operation respectively (see Cox para [0038] the system is configured to receive read and write commands), the command further configured to receive a rank selection signal for selecting the semiconductor memory device for the write and read operation (see Cox para [0022] and see figure 4B showing possible selections); 
(see Cox para [0022] as shown in Cox figure 1, item 1141); 
an input-output circuit configured to receive write data and to output read data (as shown in Cox figure 2, item 232); 
a data strobe signal pair reception buffer configured to receive a data strobe signal pair (WCK_t/WCKc) (as shown in Cix figure 3, item DQ is shown as a differential pair); 
an on-die termination (ODT) circuit configured to provide ODT resistance on the data bus (as shown in figure 2, item 214; figure 2 is further details of the circuit of figure 1); and 
first and second mode registers storing target ODT resistance value and non-target ODT resistance value respectively (as shown in Cox figure 2, items 250 and 252 are registers with mode selection controlled by 240), 
wherein the ODT circuit is configured to provide the target ODT resistance value on the data bus during the write operation when the rank selection signal is enabled while receiving the first CAS command and the write command and to provide the non-target ODT resistance value on the data bus when the rank selection signal is not enabled while receiving the first CAS command and the write command (as shown in Cox figure 3, see signals, also see para [0022 and 0032]), and the ODT circuit is further configured to be disabled during the read operation when the rank selection signal is enabled while receiving the second CAS command and the read command and to provide the non-target ODT resistance value on the data bus during the read (as shown in Cox figure 3, see signals, also see para [0022 and 0032]), 
wherein the target ODT resistance value and the non-target ODT resistance value are different from each other (as shown in Cox figure 4B, item DIMM 1 and DIMM 2 Rank Impedance values), and 
wherein the first CAS command includes a first field (WS_WR) which indicates that the first CAS command is immediately followed by the write command and the second CAS command includes a second field (WS_RD) which indicates that the second CAS command is immediately followed by the read command.
But does not teach a command buffer and wherein the toggling frequency of the data strobe signal being higher than the toggling frequency of operation clock signal pair.
Cox discloses the claimed invention except for the command buffer.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that a buffer would utilized in the controller for termination since it was known in the art that a buffer would be required for the value determined by the ODT control logic as described in Cox para [0022]). But Cox does not teach a toggling frequency of the data strobe signal being higher than the toggling frequency of operation clock signal pair.
However Kim does teach toggling frequency of the data strobe signal being higher than the toggling frequency of operation clock signal pair (as shown in Kim figure 19, items Ck and WCK). It would have been obvious to a person having (see Kim para [0171 and 174]).

With regards to claim 18. Cox and Kim disclose the semiconductor memory device of claim 17, and Cox also teaches wherein the first and second mode registers are set during a mode register write operation (see Cox para [0031-0035]).

With regards to claim 19. Cox and Kim disclose the semiconductor memory device of claim 18, and Cox also teaches wherein the first mode register includes three registers (as shown in Cox figure 2, item 250 has three registers), thereby the target ODT resistance value is selected from maximum eight different first resistance values during the mode register write operation (as shown in Cox figure 2, item 250 has three registers loaded with the 6 possible options being less than the maximum of eight; also see para [0037]), and the second mode register includes three registers (as shown in Cox figure 2, item 252 has three registers), thereby the non-target ODT resistance value is selected from maximum eight different second resistance values during the mode register write operation (as shown in Cox figure 2, item 252 has three registers loaded with the 6 possible options being less than the maximum of eight; also see para [0037]).

With regards to claim 20. Cox and Kim disclose the semiconductor memory device of claim 18, and Cox also teaches wherein the first mode register includes N number of registers (as shown in Cox figure 2, item 250 has four registers), thereby the target ODT resistance value is selected from maximum 2N different first resistance values during the mode register write operation (as shown in Cox figure 2, item 250 has three registers loaded with the 6 possible options being less than the maximum of sixteen; also see para [0037]), and the second mode register includes M number of registers (as shown in Cox figure 2, item 252 has four registers), thereby the non-target ODT resistance value is selected from maximum 2M different second resistance values during the mode register write operation (as shown in Cox figure 2, item 252 has three registers loaded with the 6 possible options being less than the maximum of sixteen; also see para [0037]), each of the M and the N is natural number greater than three.

With regards to claim 21. Cox and Kim disclose the semiconductor memory device of claim 19, and Cox also teaches wherein, after the mode register write operation, the ODT circuit starts to provide the non-target ODT resistance value on the data bus (as shown in Cox figure 4B, see table columns).

With regards to claim 22. Cox and Kim disclose the semiconductor memory device of claim 21, and Cox also teaches wherein the ODT circuit changes ODT resistance value from the non-target ODT resistance value to the target ODT resistance value during the write operation when the rank selection signal is enabled while receiving the first CAS (as shown in Cox figure 6 and 7, following flow for a write operation and see figure 3 signals for DIMM1/Rank1 and DIMM2/Rank2; Figures 6 and 7 shows the flow for reading and writing to the memory).

With regards to claim 23. Cox and Kim disclose the semiconductor memory device of claim 22, and Cox also teaches wherein the data strobe signal pair reception buffer is turned on in response to the first CAS command (as shown in Cox figure 3, items Command and DQ).

With regards to claim 24. Cox and Kim disclose the semiconductor memory device of claim 23, and Cox also teaches wherein the ODT circuit is disabled before outputting read data and continues to be disabled while outputting the read data when the rank selection signal is enabled while receiving the second CAS command and the read command (as shown in Cox figure 6, following flow for a read operation and see figure 4B signals for DIMM1/Rank1 and Rank2 and DIMM2/Rank1 and Rank2; Figure 6 shows the flow for reading from the memory).

With regards to claim 25. Cox and Kim disclose the memory system of claim 24, and Cox also teaches wherein the ODT circuit continues to provide the non-target resistance value on the data bus while outputting the read data when the rank selection signal is (as shown in Cox figure 6, following flow for a read operation and see figure 4B signals for DIMM1/Rank1 and Rank2 and DIMM2/Rank1 and Rank2; Figure 6 shows the flow for reading from the memory).

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 12. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein a fourth ODT circuit of the read target memory rank is configured to be disabled during the read operation while the fifth ODT circuits of the read non-target memory ranks continues to provide the non-target ODT resistance value on the data bus, and the sixth ODT circuit of the memory controller is configured to provide the memory controller on-die termination (ODT) resistance value on the data bus”. Claims 13-16 are objected to based upon their dependency to claim 12,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeung U.S. Pub 2016/0291894 – Controller for multiple DIMMS

Rajan U.S. Pub 2014/0192583 – Controller for multiple DIMMS
McCall U.S. Patent 8,274,308 – Controller for multiple DIMMS
Bruennert U.S. Patent 8,041,865 – Controller for multiple DIMMS
Koshizuka U.S. Pub 2010/0182817 – Controller for multiple DIMMS
Cox U.S. Pub 2007/0126463 – Controller for multiple DIMMS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844